Case 14-34666        Doc 58     Filed 12/31/18     Entered 12/31/18 17:08:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 34666
         Rose M Marshall-Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/24/2014.

         2) The plan was confirmed on 12/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/08/2016, 06/06/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/11/2016.

         5) The case was Completed on 08/20/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,583.27.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-34666             Doc 58         Filed 12/31/18    Entered 12/31/18 17:08:32                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $16,380.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $16,380.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,375.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $673.36
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,048.36

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Hospital                Unsecured      2,135.00            NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured           0.00        454.19          454.19        289.46        0.00
 Cerastes LLC                            Unsecured           0.00        480.00          480.00        305.91        0.00
 Cerastes LLC                            Unsecured           0.00        490.00          490.00        312.28        0.00
 City of Chicago Department of Revenue   Unsecured      2,158.00       2,661.79        2,661.79      1,586.51        0.00
 Comcast                                 Unsecured         238.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         790.00        778.72          778.72        496.29        0.00
 Credit Management Lp                    Unsecured      2,217.00            NA              NA            0.00       0.00
 Department Of Education                 Unsecured     45,009.00     96,488.30        96,488.30           0.00       0.00
 Fed Loan Serv                           Unsecured     32,250.00            NA              NA            0.00       0.00
 Fed Loan Serv                           Unsecured     16,970.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00        954.03          954.03        389.07        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        660.25          660.25        420.78        0.00
 Malcolm S Gerald & Assoc                Unsecured          36.00           NA              NA            0.00       0.00
 Metro South Medical Center              Unsecured      1,444.75            NA              NA            0.00       0.00
 Mrs Bpo Llc                             Unsecured         454.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         230.00        204.58          204.58        130.38        0.00
 Portfolio Recovery Associates           Secured        7,732.60       5,575.00        5,575.00      5,575.00     539.96
 Portfolio Recovery Associates           Unsecured            NA       2,157.60        2,157.60      1,286.00        0.00
 Torres Crdit                            Unsecured         779.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-34666        Doc 58      Filed 12/31/18     Entered 12/31/18 17:08:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,575.00          $5,575.00           $539.96
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,575.00          $5,575.00           $539.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $954.03            $389.07              $0.00
 TOTAL PRIORITY:                                            $954.03            $389.07              $0.00

 GENERAL UNSECURED PAYMENTS:                            $104,375.43          $4,827.61              $0.00


 Disbursements:

         Expenses of Administration                             $5,048.36
         Disbursements to Creditors                            $11,331.64

 TOTAL DISBURSEMENTS :                                                                     $16,380.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
